Citation Nr: 1341505	
Decision Date: 12/17/13    Archive Date: 12/31/13	

DOCKET NO.  08-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to the Veteran's service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue currently on appeal, which was originally characterized as service connection for depression, has been expanded to include service connection for any acquired psychiatric disorder.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disability.  In pertinent part, it is contended that the Veteran's current psychiatric disorder is in some way causally related to her service-connected low back disability.  

In that regard, following a VA psychiatric examination in March 2007, the Veteran received pertinent diagnoses of dysthymia and personality disorder, not otherwise specified.  In the opinion of the examiner, the Veteran's depression was neither caused by nor the result of pain, given that she had a history of depression prior to entry into service.  The examiner further indicated that the Veteran's depression was not exacerbated by her physical condition, inasmuch as she had experienced episodes of behavioral problems even while in service, as well as prior to her entry into service.  Significantly, both of the aforementioned statements appear to have been based on history provided by the Veteran, given that her service treatment records, including her service entrance examination, are entirely negative for any evidence whatsoever of an acquired psychiatric disorder.  Moreover, the examiner's opinion regarding whether the Veteran's depression had been exacerbated by her physical condition appears to be premised upon a rationale more suited to potential inservice aggravation, as opposed to the Veteran's argument, which involves aggravation of her (currently nonservice-connected) psychiatric disability by a service-connected disability.  

The Board observes that, in October 2008, in conjunction with the Veteran's Substantive Appeal, there was received a service administrative record reflecting the Veteran's enrollment in an anger control/stress management group during the period from March to May 1994, while in service.  However, the actual records of that treatment are not currently a part of the Veteran's claims folder.  Significantly, during the course of VA outpatient treatment in March 2011, there was noted a past diagnosis of major depressive disorder, as well as depression secondary to the Veteran's general medical condition, including chronic pain.  

The Board notes that, during the course of the current appeal, service connection has been awarded for left piriformis syndrome with accompanying pain and paresthesias in the left sacroiliac area secondary to the Veteran's service-connected low back disability.  Moreover, in an Informal Hearing Presentation of October 2013, the Veteran's accredited representative requested that recent VA treatment records subsequent to June 2012, including Virtual VA records, as well as an additional VA psychiatric examination, be obtained prior to a final adjudication of the Veteran's current claim.  

Based on the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the AMC/RO for the following actions:  
		
1.  The AMC/RO should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any other appropriate facility, with a request that they provide the actual treatment records reflecting the Veteran's enrollment in an anger control/stress management group during the period from March to May 1994.  All such records, once obtained, should be made a part of the Veteran's claims folder.  Should the AMC/RO prove unable to locate or obtain those records, it must specifically document the attempts which were made to locate them, and explain in writing why further attempts to locate or obtain such government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the Veteran's claim.  The Veteran must then be given an opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent VA examinations of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of her claimed psychiatric disability.  To the extent possible, this examination should be conducted by a psychiatrist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner should specifically comment as to whether any acquired psychiatric disorder (including depression) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that any acquired psychiatric disorder identified is unrelated to the Veteran's period of active military service, an additional opinion is requested as to whether that psychiatric disorder is at least as likely as not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including the aforementioned low back disorder and left piriformis syndrome with pain and paresthesias in the left sacroiliac area.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, the examiner must specify in his report that the Veteran's claims file, as well as his Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  

5.  The AMC/RO should then readjudicate the Veteran's claim for an acquired psychiatric disorder, to include depression, claimed as secondary to the Veteran's service-connected low back disability (or left piriformis syndrome).  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



